Order filed October 24, 2017




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-17-00401-CR
                                     ____________

                          ROBERT SHEROD, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 178th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1440723

                                       ORDER

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before November 6, 2017, containing:

          1. Motion to substitute counsel, filed August 3, 2017; and
          2. Order granting motion to substitute counsel, signed August 3, 2017.

      If any requested item is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
requested item is not a part of the case file.

                                  PER CURIAM